Dear Mr. Nilges:
This letter is in response to your questions asking whether a fire protection district organized under Chapter 321, RSMo, may impose a fee for fire fighting services rendered within the district to residents of the district in addition to ad valorem property taxes authorized under that chapter, and whether such a fire protection district may impose a fee to be charged for fire fighting services rendered within the district for nonresidents when such persons do not pay ad valorem property taxes authorized by this chapter.
We know of no authority for the charging of such fees in either case. It is our view that the legislature did not intend that such fees would be charged. This result seems all the more obvious when considered in light of the provisions of § 321.226, RSMo Supp. 1979, which provide that a fire protection district which is authorized to provide emergency ambulance service within its district may provide such emergency ambulance service outside its district and that when providing emergency ambulance service a fire protection district may assess and collect a fee for such service.
Very truly yours,
                                  JOHN ASHCROFT Attorney General